Citation Nr: 0919083	
Decision Date: 05/21/09    Archive Date: 05/26/09

DOCKET NO.  06-17 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina



THE ISSUE

Entitlement to service connection for a bilateral shin 
disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1996 to 
April 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on an appeal from a rating decision issued by the 
Regional Office (RO) in Winston-Salem, North Carolina.  The 
case was thereafter transferred to the RO in Columbia, South 
Carolina and has been forwarded to the Board from there.

FINDING OF FACT

The Veteran is not shown to have any clinically documented, 
identifiable bilateral shin disability. 


CONCLUSION OF LAW

A chronic disability of the shins was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 
3.159.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. 
App. 183, 186-187 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).  The 
Board notes that 38 C.F.R. § 3.159 was revised in part, 
effective May 30, 2008.  See 73 Fed. Reg. 23,353-23,356 (Apr. 
30, 2008).  The third sentence of 38 C.F.R. § 3.159(b) (1), 
which stated that "VA will also request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim," was removed.  This amendment applies 
to all applications pending on, or filed after, the 
regulation's effective date. 

VCAA notice should be provided to a claimant before the 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. 
App. 112, 115 (2004).  However, the VCAA notice requirements 
may be satisfied notwithstanding errors in the timing or 
content of the notice if such errors are not prejudicial to 
the claimant.  Id at 121.  Further, a defect on the timing of 
the notice may be cured by sending proper notice prior to a 
re-adjudication of the claim.  Mayfield v. Nicholson, 444 
F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion 
interpreting Pelegrini as requiring the Board to ensure that 
proper notice is provided unless it makes findings regarding 
the completeness of the record or other facts that would 
permit the conclusion that the notice error was harmless.  
See VAOGCPREC 7-2004 (July 16, 2004).  

The United States Court of Appeals for the Federal Circuit 
reaffirmed the importance of proper VCAA notice in Mayfield 
v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and 
its progeny instruct that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents, is 
required to meet the VCAA's notification requirements.  Id at 
3120.  However, VCAA notification does not require a pre-
adjudicatory analysis of the evidence already contained in 
the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 
537, 541 (2006).   

The Board is aware of the United States Court of Appeals for 
Veterans Claims (Court) decision in Dingess v. Nicholson, 19 
Vet. App. 473 (2006), aff'd sum nom Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007), in which the Court held that VCAA 
notice requirements are applicable to all five elements of a 
service connection claim.  Thus, the Veteran must be notified 
that a disability rating and effective dates for the award of 
benefits will be assigned if service connection is awarded.  
Id at 486.  

In this case, in January 2005, prior to the rating decision 
appealed herein, the Veteran signed a "Notice 
Acknowledgement and Response for the Benefits Delivery at 
Discharge Program."  On this form, she acknowledged that she 
received notice from VA concerning the evidence and 
information necessary to support her claim, as well as the 
types of evidence that she needed to submit and that VA would 
attempt to obtain on her behalf.  

Further, in February 2006, the Veteran was sent a letter 
informing her of VA's duty to assist her in substantiating 
her claim under the VCAA and the effect of this duty upon her 
claim, as well as what information and evidence must be 
submitted by the Veteran.  This letter also notified the 
Veteran what the evidence must show in order to establish 
service connection for a disability.  In March 2006, the 
Veteran was sent a letter that adequately informed her how VA 
assigns disability ratings and effective dates.  After the 
Veteran was provided these notices, her claim was 
readjudicated in a Statement of the Case (SOC) dated in April 
2006.  

The Board therefore concludes that appropriate notice was 
given in this case.  

VA also must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has of record VA treatment records and 
service treatment records.  The Veteran did not identify any 
other evidence in support of her claim.  

A VA contract examination was provided in connection with 
this claim.  The Veteran's representative argued that the 
examination was inadequate because the examiner did not 
obtain a bone scan.  However, the report of examination 
indicates that the examiner reviewed the Veteran's service 
treatment records, which included her prior bone scans, 
conducted a physical examination, and obtained x-rays of the 
Veteran's shins.  The examiner's report did not indicate that 
any further testing, such as a new bone scan, was necessary 
in order for him to fully evaluate the Veteran's claimed 
bilateral shin disability.  The examiner's report likewise 
did not indicate that there were any equivocal findings that 
could be clarified by additional testing.  Therefore, there 
is no indication that a bone scan was necessary in this case, 
and the Board finds that the examination was adequate.  

The Veteran's representative also argued that the examination 
was inadequate because it did not address the Veteran's 
functional limitations from pain, including flare ups.  
However, the report of examination sets forth the Veteran's 
reported symptoms, including her flare-ups, as well as the 
effect of these reported flare ups on the Veteran's daily 
functioning.  

The Board therefore finds that the VA satisfied its duty to 
assist. 

II.  Service connection

The Veteran claims that she has a bilateral shin disability 
that was incurred during her active military service.  She 
contends that she was diagnosed with bilateral tibial stress 
fractures and/or shin splints while she was in service, and 
that she continues to experience pain in her shins.

Service connection may be granted for a disability resulting 
from disease or injury incurred in, or aggravated by, 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may also be granted for any disease 
diagnosed after discharge if all of the evidence establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

To establish a right to compensation for a present 
disability, a veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" 
requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004). The requirement that a current disability exist 
is satisfied if the claimant had a disability at the time his 
claim for VA disability compensation was filed or during the 
pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 
319, 321 (2007).  

The Board reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that all of the evidence submitted by the 
Veteran or obtained on her behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim and what 
the evidence in the claim file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West,  218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

The Veteran's service treatment records show that she 
complained of lower leg pain in December 1999, bilateral shin 
splints in June 2001, and bilateral shin pain from January 
2002 to July 2002.  The Veteran described her shin pain as of 
several years duration.  A June 2001 radiological study was 
interpreted as showing findings consistent with marked 
overuse.  

In February 2002, the Veteran was evaluated with respect to 
her shin pain.  The physician's impression at that time was 
that the Veteran's lower extremity pain was consistent with a 
stress fracture, although her clinical history and physical 
were more consistent with exertional compartment syndrome.  
In March 2002, the Veteran was referred for an orthopedic 
consultation to evaluate her bilateral shin pain.  
Radiographs performed at that time did not show any evidence 
of a stress fracture.  A bone scan showed a little bit of 
increased uptake at the posterior cortex of the proximal 
tibia bilaterally, which was suggestive of an over-use type 
syndrome.  The diagnostic impression was a combination of 
symptoms not only having some evidence of tibial stress 
reaction consistent with an over use-type syndrome, but also 
some low-grade chronic exertional compartment syndrome.  

The Veteran underwent a medical evaluation board (MEB) in 
November 2004, due to her low back pain which restricted her 
duty performance.  At her physical examination, she gave a 
history of exertional compartment syndrome, which she 
reported was asymptomatic since she was placed on a permanent 
profile in July 2002.  Upon examination, there was no tibial 
shaft tenderness, all muscle compartments were supple and 
non-tender, and distal pulses and sensation of both lower 
extremities were intact and symmetrical.  There was no 
clinical evidence of fascial hernias.  In April 2005 the 
Veteran was medically discharged as a result of disabilities 
that were unrelated to her bilateral shin pain.  

The Veteran was afforded a VA contract examination in March 
2005.  At that time, the Veteran reported that she injured 
her shins in boot camp, and had pain in her shins upon 
exertion since December 1999.  The Veteran described her 
bilateral shin pain as intermittent, occurring whenever she 
does physical activity such as walking a great deal.  Each 
occurrence lasts approximately one day.  When she experiences 
these flare-ups, she has difficulty walking or standing for a 
long period of time.  Her functional impairments were 
described as difficulties running, walking long distances, 
and standing for a long period of time.  The Veteran reported 
she treated her shin pain with Motrin (ibuprofen).  She 
reported that she did not miss any time from work due to her 
bilateral shin problem.

Upon examination, the Veteran's gait was within normal 
limits, and her feet did not show any signs of abnormal 
weight bearing.  Her joints were normal.  The left and right 
tibia and fibula were examined with normal findings.  Her 
range of motion of the knee and ankle were normal.  Sensory 
and motor function of the lower extremities were within 
normal limits.  The Veteran had 3+ knee jerk and 3+ ankle 
jerk bilaterally.  X-rays of the right and left tibia and 
fibula were within normal limits.  The examiner reported 
that, with respect to the Veteran's claimed bilateral shin 
disability, a diagnosis was not possible because there were 
no objective findings.

VA treatment records from September 2005 to March 2006 show 
complaints of shin pain and left knee pain with normal 
findings on an x-ray of the left knee. 

While the evidence shows that the Veteran had problems with 
her shins during service, with symptoms consistent with an 
over use-type syndrome and low-grade chronic exertional 
compartment syndrome, there is no competent evidence of a 
current bilateral shin disability.  The VA examiner did not 
diagnose a shin disorder.  Rather, he stated that there were 
no objective findings of a shin disorder.  While the 
Veteran's VA treatment records indicate that she complained 
of bilateral shin pain, they do not reflect a current 
diagnosis of a shin disability.  Although the Veteran 
reported that she continues to experience intermittent pain 
in her shins, "pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted."  Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999).  

The Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the Veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  That 
doctrine is inapplicable in the instant case because the 
preponderance of the evidence is against the Veteran's claim. 
See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b).  Accordingly, the appeal is denied.


ORDER

Service connection for a bilateral shin disability is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


